Citation Nr: 1013100	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  07-15 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 30 percent evaluation 
for service-connected muscle contraction headaches due to an 
undiagnosed illness, effective October 1, 2006, to include 
the issue of whether the reduction to a 0 percent (non-
compensable) evaluation was proper.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran had active service from April 1980 to May 1991, 
including a tour in Southwest Asia.

Previously, in December 1997, the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, granted service connection for muscle contraction 
headaches and awarded a 10 percent disability rating for 
this disorder, effective from November 2, 1994, the date of 
the legislative implementation of 38 C.F.R. § 3.317.  

In June 2001, the RO increased the Veteran's muscle 
contraction headaches to 30 percent, effective from October 
30, 2000, the date of the Veteran's claim for an increased 
rating.

In October 2005, the Veteran filed a claim for an increased 
rating for her muscle contraction headaches.  In response, 
following a VA examination, the RO issued a rating decision 
in April 2006 proposing to decrease the Veteran's disability 
rating from 30 percent to 0 percent (non-compensable) 
disabling.  In an April 2006 letter, the Veteran was given 
due process notice of the proposed reduction in the rating 
for her muscle contraction headaches; the letter also 
apprised her of her right to submit additional evidence to 
contest the reduction and request a pre-determination 
hearing.  

The current appeal arises from a July 2006 rating action in 
which the RO reduced the disability rating for the Veteran's 
muscle contraction headaches from 30 percent to 0 percent, 
effective as of October 1, 2006.  The Veteran then perfected 
a timely appeal with respect to this reduction.  In so 
doing, she has consistently maintained that a rating higher 
than 30 percent (including restoration of the previously 
assigned 30 percent evaluation) is warranted for her muscle 
contraction headaches.  The RO has not adjudicated the claim 
for a rating in excess of 30 percent for her muscle 
contraction headaches.  Therefore, the claim of entitlement 
to a disability rating higher than 30 percent for her muscle 
contraction headaches is referred to the RO for 
adjudication.  The Board will in this decision decide the 
claim of whether the reduction was proper.

The RO certified this appeal to the Board in July 2007 and, 
in February 2009, more than 90 days later, the Veteran 
submitted additional evidence.  But she waived her right to 
have the RO initially consider it in a February 2009 
statement.  38 C.F.R. §§ 20.800, 20.1304 (2009).

As will be explained in the decision, the Board is adding 
the issue of entitlement to a TDIU to the appeal.  The Board 
is then remanding the claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


FINDINGS OF FACT

1.  In an April 2006 letter, the Veteran was given due 
process notice of the proposed reduction in the rating for 
her muscle contraction headaches; the letter also apprised 
her of the right to submit additional evidence to contest 
the reduction and request a pre-determination hearing.  In 
the July 2006 decision at issue, the RO reduced the rating 
for her muscle contraction headaches from 30 to 0 percent, 
prospectively effective as of October 1, 2006.  The 30 
percent rating for her muscle contraction headaches had been 
in effect since October 30, 2000, so more than five years at 
the time of the reduction.

2.  At the time of that July 2006 decision reducing the 
rating, there was insufficient evidence showing actual 
sustained and material improvement in the Veteran's muscle 
contraction headaches that was reasonably certain to be 
maintained under the ordinary conditions of life.




CONCLUSION OF LAW

The requirements were not met for reduction of the Veteran's 
disability rating for muscle contraction headaches from 30 
to 0 percent effective October 1, 2006.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.124a, 
Diagnostic Codes (DCs) 8881-8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is reinstating the prior 30 percent rating for the 
Veteran's muscle contraction headaches, retroactively 
effective to the date of the reduction, so there is no need 
to discuss whether there has been compliance with the notice 
and duty to assist provisions of the VCAA because even 
assuming, for the sake of argument, there has not been (for 
whatever reason) this is inconsequential and, therefore, at 
most harmless error.  38 U.S.C.A. § 5100 et seq. 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007); Mayfield v. Nicholson, 07-7130 (Fed. 
Cir. September 17, 2007) (Mayfield IV); and Sanders v. 
Nicholson, 487 F.3d 881 (2007).

Whether it was Appropriate to Reduce the Rating for the 
Veteran's Muscle Contraction Headaches from 30 Percent to 0 
Percent as of October 1, 2006

As mentioned, in December 1997, the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, granted service connection for muscle contraction 
headaches and awarded a 10 percent disability rating for 
this disorder, effective from November 2, 1994, the date of 
the legislative implementation of 38 C.F.R. § 3.317.  

In June 2001, the RO increased the Veteran's muscle 
contraction headaches to 30 percent, effective from October 
30, 2000, the date of the Veteran's claim for an increased 
rating.

In October 2005, the Veteran filed a claim for an increased 
rating for her muscle contraction headaches.  In response, 
following a VA examination, the RO issued a rating decision 
in April 2006 proposing to decrease the Veteran's disability 
rating from 30 percent to 0 percent disabling.  In an April 
2006 letter, the Veteran was given due process notice of the 
proposed reduction in the rating for her muscle contraction 
headaches; the letter also apprised her of her right to 
submit additional evidence to contest the reduction and 
request a pre-determination hearing.  

The current appeal arises from a July 2006 rating action in 
which the RO reduced the disability rating for the Veteran's 
muscle contraction headaches from 30 percent to 0 percent, 
effective as of October 1, 2006.  The Veteran then perfected 
a timely appeal with respect to this reduction.  

Generally, when reduction in the evaluation of a service-
connected disability or employability status is contemplated 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at her latest address of record of the 
contemplated action and be furnished detailed reasons 
therefore.

In addition, the RO must notify the Veteran that she has 60 
days to present additional evidence showing that 
compensation should be continued at the present level.  If 
no additional evidence is received within the prescribed 
time period to contest the reduction, the proposed action 
may be accomplished.  The effective date of the final action 
shall be the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
action expires.  38 C.F.R. 
§ 3.105(e).

In this regard, the Board finds that the RO satisfied the 
procedural due process notification requirements under 38 
C.F.R. § 3.105(e).  Specifically, after the proposed 
reduction in April 2006, and being apprised of it in April 
2006, the Veteran was given 60 days to present additional 
evidence and was notified at her address of record.  In 
response, the Veteran submitted outpatient treatment records 
from her local VA Medical Center (VAMC).  Subsequently, the 
final rating action was issued in July 2006 and the 30 
percent rating for her muscle contraction headaches was 
reduced to 0 percent.  The effective date of the reduction, 
October 1, 2006, was after the last day of the month after 
expiration of the 60-day period from the date of notice of 
the final rating action.  Thus, the RO carried out the 
reduction in accordance with the procedural due process 
requirements of 38 C.F.R. 
§ 3.105(e).

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344, which require that only evidence of 
sustained material improvement that is reasonably certain to 
be maintained, as shown by full and complete examinations, 
can justify a reduction.  If there is any doubt, the rating 
in effect will be continued.  See Brown v. Brown, 5 Vet. 
App. 413, 417-18 (1995).  This regulation also provides 
that, with respect to other disabilities that are likely to 
improve, namely, those in effect for less than five years, 
reexaminations disclosing improvement will warrant a rating 
reduction.  See 38 C.F.R. § 3.344(c).  The duration of a 
rating is measured from the effective date assigned to a 
rating until the effective date of the actual reduction.  
See Brown, supra.

Here, the effective date of the prior 30 percent rating was 
October 30, 2000.  And, as mentioned, the effective date of 
the reduction to 0 percent was October 1, 2006. 
Thus, the 30 percent rating was in effect for at least five 
years, meaning evidence of sustained and material 
improvement, as shown by an examination, is required.  38 
C.F.R. § 3.344.  Hence, resolution of this case turns on 
whether VA provided the Veteran a full and complete 
evaluation and reduced her rating only upon a determination 
that it was reasonably certain that any improvement shown 
would be maintained under the ordinary conditions of life.  
38 C.F.R. § 3.344(a) and (c).
Records show the Veteran had a full and complete VA 
examination in January 2006 and March 2006, so prior to 
reducing her rating.  That said, it is worth pointing out 
that, a rating reduction case focuses on the propriety of 
the reduction, and is not the same as an increased rating 
issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 
(1991).  In considering the propriety of a reduction, the 
Board must focus on the evidence available to the RO at the 
time the reduction was effectuated, although post-reduction 
medical evidence may be considered in the context of 
evaluating whether the condition had demonstrated actual 
improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 
281-282 (1992).

Here, the Board finds that the evidence did not support the 
reduction of the Veteran's muscle contraction headaches 
evaluation from 30 percent to 0 percent under DCs 8881-8100, 
effective October 1, 2006.

The Veteran's muscle contraction headaches are rated by 
analogy to DC 8100.  DC 8100 provides ratings for migraine 
headaches.  Migraine headaches with less frequent attacks 
than the criteria for a 10 percent rating are rated as 
noncompensably (0 percent) disabling.  Migraine headaches 
with characteristic prostrating attacks averaging one in 2 
months over the last several months are rated 10 percent 
disabling.  Migraine headaches with characteristic 
prostrating attacks occurring on an average once a month 
over last several months are rated 30 percent disabling.  
Migraine headaches with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability are rated 50 percent disabling.  38 C.F.R. § 
4.124a.

Historically, the RO granted the Veteran's claim for service 
connection for muscle contraction headaches in a December 
1997 rating decision.  The RO awarded a 10 percent 
evaluation based on the results of the February 1994 and 
September 1997 VA compensation examinations.  At the 
February 1994 examination, the Veteran indicated that she 
had daily headaches.  At her September 1997 examination, the 
Veteran stated that her headaches occurred two to three 
times per week.

In June 2001, the RO increased the Veteran's muscle 
contraction headaches to 30 percent, effective from October 
30, 2000, the date of the Veteran's claim for an increased 
rating.  The RO assigned a 30 percent evaluation based on 
private physicians' statements indicating that the Veteran's 
migraines occurred daily.  Additionally, at the Veteran's 
April 2001 VA compensation examination, the Veteran stated 
that she experienced headaches on a daily basis.

In October 2005, the Veteran filed a claim for an increased 
rating for her muscle contraction headaches.  In response, 
following a VA examination, the RO issued a rating decision 
in April 2006 proposing to decrease the Veteran's disability 
rating from 30 percent to 0 percent disabling.  In its 
proposal, the RO cited the January 2006 VA compensation 
examination.  

Looking back at the results of that January 2006 VA 
examination, the Veteran, at that time, was continuing to 
experience migraines on a daily basis.  The VA examiner 
diagnosed the Veteran with migraine headaches, longstanding 
duration, poorly controlled over the course of years with 
multiple combinations of antimigrainous medications.  The 
examiner also reported that the numerous variations and 
combinations of medications had not greatly altered the 
pattern, either in intensity or duration of her headache 
symptoms.

The Board finds that the results of that January 2006 VA 
examination did not justify reducing the disability rating 
for the Veteran's muscle contraction headaches to 0 percent.  
Indeed, even the examiner, himself, stated in the report 
that there had not been a great deal of change in the 
Veteran's condition since her prior VA compensation 
evaluation and rating decision, which had increased her 
rating to 30 percent for her muscle contraction headaches.  
Certainly then, there was not the required showing of 
sustained and material improvement in the muscle contraction 
headaches, much less that would be maintained under the 
ordinary conditions of life.

The other medical evidence of record at the time of the July 
2006 reduction also does not show the Veteran's muscle 
contraction headaches had actually improved and that the 
improvement was reasonably certain to be maintained.  The 
Veteran's March 2006 VA compensation examination produced 
similar results as the January 2006 VA compensation 
examination.

The net result of all of this is that the 30 percent rating 
for the muscle contraction headaches must be reinstated 
retroactively effective to October 1, 2006, the date the RO 
reduced it to 0 percent.  See Faust v. West, 13 Vet. App. 
342, 350 (2000).  The Veteran's claim to restore her 30 
percent rating for the muscle contraction headaches, 
therefore, is granted.


ORDER

The claim for restoration of the prior 30 percent evaluation 
for muscle contraction headaches as of October 1, 2006, is 
granted, subject to the laws and regulations governing the 
payment of VA compensation.


REMAND

Although the Board sincerely regrets the additional delay 
that will result from this remand, it is necessary to ensure 
there is a complete record upon which to decide this appeal 
so the Veteran is afforded every possible consideration.

In a recent decision, Rice v. Shinseki, 22 Vet. App. 447 
(2009), it was held that a claim for a TDIU is part and 
parcel of an increased-rating claim when the issue of 
unemployability is raised by the record.  VA law provides 
that a TDIU may be granted upon a showing that the Veteran 
is unable to obtain and maintain a substantially gainful 
occupation due solely to impairment resulting from her 
service-connected disability(ies).  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2009).  
In making this determination, consideration may be given to 
her level of education, special training, and previous work 
experience, but not to her age or occupational impairment 
caused by nonservice-connected disabilities.  It should 
additionally be noted that marginal employment or employment 
provided on account of disability or special accommodation 
is not substantially gainful.  See 38 C.F.R. §§ 3.341, 4.16, 
4.18, 4.19 (2009).

Here, the issue of unemployability is raised by the record.  
In a recent July 2007 statement, the Veteran indicated that 
she is currently unemployed due to the severity of her 
service-connected migraine headache condition.  In December 
2008, the Veteran was granted disability benefits from the 
Social Security Administration (SSA) for, in pertinent part, 
her migraine headaches.  Therefore, pursuant to Rice, the 
issue of entitlement to a TDIU is currently before the Board 
since the issue of unemployability is raised by the record.

Total disability is considered to exist when there is any 
impairment in mind or body that is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total 
disability rating for compensation purposes may be assigned 
on the basis of individual unemployability, that is, when 
the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(a).  If there is only one 
service-connected disability, it must be rated at 60 percent 
or more; if there are two or more service-connected 
disabilities, at least one disability must be rated at 
40 percent or more, and sufficient additional disability 
must bring the combined rating to 70 percent or more.  Id.  
Individual unemployability must be determined without regard 
to any non-service connected disabilities or the Veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  

If a Veteran does not meet these threshold minimum 
percentage standards set forth in 38 C.F.R. § 4.16(a), she 
still may be entitled to a TDIU on an extra-schedular basis, 
provided she is unable to secure or follow a substantially 
gainful occupation by reason of her service-connected 
disabilities.  38 C.F.R. § 4.16(b).  See also 38 C.F.R. 
§ 3.321(b)(1) and Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must assess whether there are circumstances 
in the Veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  See Van Hoose, supra; see 
also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. 
Brown, 4 Vet. App. 395 (1993).

In this case, the Veteran is service-connected for ganglion 
cyst of the right hand (rated as 0-percent disabling) and 
muscle contraction headaches due to an undiagnosed illness 
(rated as 30-percent disabling).  As such, she does not have 
a sufficient rating to satisfy the threshold minimum 
requirements of 38 C.F.R. 
§ 4.16(a) for consideration of a TDIU.  But, as mentioned, 
she can still show her entitlement to this benefit by 
establishing her unemployability under the special 
provisions of § 4.16(b).  See also 38 C.F.R. § 3.321(b)(1); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Therefore, as to the TDIU claim, it is not entirely clear 
whether the Veteran's service-connected disabilities 
preclude her from obtaining and maintaining substantially 
gainful employment.  The Board thus finds that the issue of 
entitlement to TDIU must be remanded for further examination 
and opinion regarding the issue of the Veteran's 
employability.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should obtain a complete copy 
of the records pertaining to the 
Veteran's disability benefits claim with 
the Social Security Administration.

2.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination by a 
qualified physician to ascertain, based 
on the examination findings and other 
relevant evidence in the claims file, 
whether the Veteran is unable to obtain 
or maintain substantially gainful 
employment if only her service-connected 
disabilities are considered, which, at 
this time, are ganglion cyst of the right 
hand and muscle contraction headaches due 
to an undiagnosed illness.  If, prior to 
this examination, the Veteran is granted 
service connection for other 
disabilities, the examiner should also 
consider these disabilities.  In making 
this employability determination, 
the examiner should also consider the 
Veteran's level of education, other 
training, and work experience. 

The VA examination report must include 
a complete rationale for all opinions 
and conclusions expressed.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

4.  Then readjudicate the Veteran's 
TDIU claim in light of the additional 
evidence.  If the claim is not granted 
to her satisfaction, send the Veteran 
and her representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
the claim.

The Veteran need take no action until she is so informed.  
She has the right to submit additional evidence and argument 
concerning the claim the Board has remanded to the RO via 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


